Citation Nr: 0913816	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1978 to January 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Veteran appeared for a video conference before the 
undersigned Veterans' Law Judge (VLJ) on January 30, 2009.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran's low back disability was incurred in or 
aggravated by service.

2.  The Veteran's bilateral ankle disability was incurred in 
or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2.  The criteria for service connection for a bilateral ankle 
disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to discussing the merits of the claims on appeal, the 
Board must determine the origins of this appeal - whether the 
appeal is from the original denial of service connection in 
July 2002, or whether the appeal stems from a request to 
reopen previously denied claims.

The Veteran first filed his claim for service connection for 
a low back disability in February 2001.  The RO denied this 
claim in June 2001.  In October 2001, the Veteran filed to 
reopen his claim for service connection for a low back 
disability and also sought service connection for a bilateral 
ankle disability.  The RO reviewed the evidence in the claims 
file, including newly submitted evidence, and scheduled the 
Veteran for VA examinations for the spine and ankles.  In 
July 2002, the RO continued to deny the service connection 
claim for a low back disability and denied the claim for 
service connection for a bilateral ankle disability.

The Veteran submitted his notice of disagreement in August 
2002.  A statement of the case was issued in October 2002.  
In March 2003, the Veteran sought to reopen the service 
connection claims for the low back and bilateral ankle 
disabilities and added a claim for chronic tendonitis.  The 
RO responded by sending a VCAA notice.  Subsequent to sending 
the VCAA notice, on April 1, 2003, the RO called the Veteran 
to inquire about the tendonitis claim and was told that the 
tendonitis was related to the ankles.  The RO indicated that 
the issues in the March 2003 claim to reopen were currently 
on appeal, apologized for sending a new VCAA notice, and 
discussed the appeal procedure for the service connection 
claims for the low back and bilateral ankle disabilities.  
The RO inquired about the Veteran's substantive appeal form, 
VA Form 9.  Seven day later, on April 8, 2003, the Veteran 
tendered a statement indicating that he had no further 
evidence and requested that the appeals process move forward.

The RO did not treat this April 8, 2003 document as a 
substantive appeal and took no further action on the claims 
until the Veteran filed to reopen the service connection 
claims for a low back disorder and bilateral ankle disorder 
in September 2004.  

The Board finds that the April 8, 2003 document constitutes a 
timely filed substantive appeal under 38 C.F.R. § 20.202 
(2008); therefore, this appeal stems from the original claim 
for service connection and not from a request to reopen 
previously denied claims filed in September 2004.  Though the 
RO treated the September 2004 correspondence as a request to 
reopen and failed to recognize that the issues were still 
pending on appeal, because the RO reopened the claims and 
reviewed all evidence in the claims file prior to issuing 
subsequent decisions and statements of the case, the Board 
finds that the Veteran has not been prejudiced by the ROs 
actions and that the Board can properly adjudicate the claims 
on appeal.

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.

A Veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
Veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both preexisted and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

38 C.F.R. § 3.304 (b) also provides:

Only such conditions as are recorded in examination reports 
are to be considered as noted.  (1) History of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3)  Signed statements of Veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.

Additionally 38 C.F.R. § 3.303(c) provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  This regulation also states that 
where there is the notation or discovery during service of 
such residual conditions as scars, or absent, displaced, or 
resected parts of organs with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  38 C.F.R. § 
3.303 (c).

A.  Low Back Disability

As noted above, for VA to grant service connection, there 
must be a current diagnosis of the disorder.  In this case, 
the Veteran has been diagnosed with a low back disability.

Service treatment records include the screening and physical 
examination for Army recruitment, dated November 1977.  The 
document is negative for a back disorder.  Also of record is 
the enlistment examination, dated November 1977, which is 
negative for a back disorder.

Service treatment records show multiple dates of treatment 
for a back disability.  Records of February 1978 show that 
the Veteran was diagnosed with mild scoliosis of the spine.  
X-rays dated February 1978 showed anterior wedging of T-6 
vertebrae which may represent compression fracture.  The 
report further stated that the possibility of encroachment, 
posteriorly, of the spinal canal could not be ruled out.  The 
diagnosis was anterior wedging of T-6, perhaps on a traumatic 
basis.  

Records of January 1981 continue to diagnose the Veteran with 
tentative thoracic scoliosis and state that the Veteran did 
not have scoliosis noted on his entrance physical exam.

The Veteran had a VA examination in June 2002.  The examiner 
did not indicate that he reviewed the claims file and further 
indicated that he could not opine as to the etiology of the 
disability and its chronicity without interval records from 
service to 1999.  Therefore, the examination is of little 
probative value.

The Veteran had another VA examination in July 2005.  Again, 
the examiner did not indicate review of the claims file and 
did not provide an opinion regarding the etiology of the 
Veteran's back disability.  Therefore, the exam is of little 
probative value. 

The Veteran sought a comprehensive examination from a private 
practitioner, Dr. D.W.T., DC.  The examination report, dated 
May 20, 2005, indicates that the doctor reviewed the 
Veteran's STRs.

The doctor performed a thorough evaluation of the Veteran and 
diagnosed him with spondylosis with likely disc bulge with 
recurrent pain existing since the incident clearly indicated 
in the military medical record, beginning on February 6, 
1978.  In the opinion, the doctor stated that based on a 
review of the military treatment records which show injury to 
the spine, the current disability is clearly related to 
military service.

The Veteran also submitted private treatment records, which 
show that he sought treatment for his back pain subsequent to 
service.  In addition, the Veteran provided testimony before 
the undersigned VLJ and discussed the symptoms he experienced 
in service and since separation from service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Based upon the May 20, 2005 private examination, the STRs, 
post-service treatment records, and lay statements of the 
Veteran as well as his ongoing complaints of back pain, the 
Board finds that the evidence is in relative equipoise; 
therefore, the benefit of the doubt should be given to the 
Veteran.  Accordingly, the Veteran's claim for service 
connection for back disorder is granted.  The nature and 
extent of the back disorder related to service is not before 
the Board at this time.

B.  Bilateral Ankle Disability

As noted above, for VA to grant service connection, there 
must be a current diagnosis of the disorder.  In this case, 
the Veteran has been diagnosed with a bilateral ankle 
disorder.

Service treatment records (STRs) include the screening and 
physical examination for Army recruitment, dated November 
1977.  The document is negative for ankle disorders.  Also of 
record is the enlistment examination, dated November 1977, 
which is negative for ankle disorders.

The first notation in the STRs for an ankle injury is April 
1978.  The Veteran was diagnosed with chronic post traumatic 
arthritis.  In May 1978, it was noted that the Veteran's 
footwear fit or tendon strain was causing the ankle 
tenderness.  He was referred to a podiatrist.

In February 1979, the STRs indicate that the Veteran had had 
chronic ankle pain in both ankles for 3 or 4 years.  Records 
dated January 1980 indicate that the Veteran had suffered 
bilateral ankle pain, stiffness, and swelling for one year.  
Symptoms were exacerbated by activity.  A May 1980 record 
indicates that the Veteran had suffered an episode of ankle 
pain at the age of 7 years.  The report indicated that the 
Veteran had subtalar arthritis from a tarsal condition.

The Veteran testified before the undersigned VLJ in January 
2009.  The Veteran indicated that he did not know why his 
STRs indicated that he had an ankle condition prior to 
service.  He stated that he did not tell the examiners about 
an ankle condition existing prior to service or any other 
disability existing prior to service.  In addition, the 
Veteran testified regarding his symptomatology during and 
subsequent to service.  The Board finds the Veteran credible.

The Veteran had a VA examination in June 2002.  The examiner 
did not indicate that he reviewed the claims file and 
provided no opinion regarding the etiology of any bilateral 
ankle disability.  Therefore, the examination is of no 
probative value.

The Veteran had another VA examination in July 2005.  Again, 
the examiner did not indicate review of the claims file and 
did not provide an opinion regarding the etiology of the 
Veteran's bilateral ankle disorder.  Therefore the exam is of 
little probative value. 

The Veteran sought a comprehensive examination from a private 
practitioner, Dr. D.W.T., DC.  The examination report, dated 
May 20, 2005, indicates that the doctor reviewed the 
Veteran's service treatment records.

The doctor performed a thorough evaluation of the Veteran and 
diagnosed him with severe loss of plantar ligament support of 
both feet with associated abnormal stress lines and 
degenerative changes, likely exacerbated by and made worse by 
military service.  In the opinion, the doctor stated that 
based on a review of the military treatment records which 
show injury to the ankles, the current disability is clearly 
related to military service.

The Veteran also submitted private treatment records, which 
show that he sought treatment for his ankle pain subsequent 
to service.  

At issue is whether the Veteran's ankle condition existed 
prior to and was aggravated by service or whether the 
condition was incurred in service.  The entrance examination 
does not indicate that the Veteran had an ankle condition at 
the time of enlistment.  Subsequent STRs have stated that the 
Veteran had a history of ankle pain dating prior to 
enlistment in service.  The STRs have also reported a one 
time episode of pain when the Veteran was seven years old.  
The Veteran testified that he did not report a history of 
ankle pain or otherwise to military physicians and that he 
did not have an ankle condition prior to service.

As noted, a veteran who served after December 31, 1946, will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In addition, only such conditions as are recorded in 
examination reports are to be considered as noted and a 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  

The Board has reviewed the evidence and finds that the 
Veteran is entitled to the presumption of soundness.  A 
bilateral ankle disability was not noted at the time of 
enlistment, nor was a history of such indicated on the 
enlistment exam.  The STRs are inconsistent and the Veteran 
has denied ever telling military physicians that he had any 
pre-existing condition.  Finally, though the Veteran may have 
experienced bilateral ankle pain prior to enlistment, the 
evidence clearly does not show that the Veteran had 
degenerative changes or a diagnosed ankle injury prior to 
service.  Accordingly, the Board cannot show by clear and 
unmistakable evidence that the bilateral ankle injury existed 
prior to service.  See VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Based upon the May 20, 2005 private examination, the STRs, 
post-service treatment records, and lay statements of the 
Veteran as well as his ongoing complaints of bilateral ankle 
pain, the Board finds that the evidence is in relative 
equipoise; therefore, the benefit of the doubt should be 
given to the Veteran.  Accordingly, the Veteran's claim for 
service connection for a bilateral ankle disorder is granted.  
The nature and extent of the disorder related to service is 
not before the Board at this time.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for a low back disability is granted.

Service connection for a bilateral ankle disability is 
granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


